DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-10, 13, 20-23, 25-27 and 30, are rejected under 35 U.S.C. 103 as being unpatentable over Bowling (US 2014/0039681) in view of Hyde (US 2016/0100854) and Gillespie (US 5,265,840).
Regarding claims 1, 2, 4-6, 8, 20-23 and 25, Bowling discloses a robotic system with a robotic manipulator having a base, arm, links, joints and a surgical tool (figs. 1-3). The system further includes a user control pendant assembly (191, fig. 2A-B) which is used to control a semi-autonomous mode of the system (paragraph [0104]). This semi-autonomous mode operates as long as a button on a housing is depressed ([0005], see 
Regarding claims 9, 10, 13, 26, 27 and 30, the device of Bowling-Hyde-Gillespie as discussed above employs suction as an auxiliary function. However, other functions are common in the art. Gillespie, for example, discloses the use of irrigation and the application of RF electrical energy (as discussed above). See the Conclusion below for .

  Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling, Hyde and Gillespie, further in view of Edwards (US 2011/0028964).
Regarding claims 7 and 24, the system of Bowling-Hyde-Gillespie does not disclose a removable cap cover coupled to housing when accessory is not in use. However, covering things when they are not in use is common in many areas, not just medical tools, and Applicant has not disclosed how a covering produces unexpected results. Edwards discloses a medical tool and teaches covering an element when it is not in use (46, fig. 8). See the conclusion for other references that use caps. Therefore, it would have bene obvious to one of ordinary skill in the art to provide the system of Bowling-Hyde-Gillespie with at least one cover, as taught by Edwards, to produce the predictable result of covering elements or parts of elements that are not being used.

 Claims 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling, Hyde and Gillespie, further in view of Niver (US 2011/0190760).
Regarding claims 11 and 28, the system of Bowling-Hyde-Gillespie does not disclose the accessory device is a ramen spectroscopy probe, although it is noted that Hyde does disclose the use of this technology ([0174]).  Ramen spectroscopy is common in the art and is known to be integrated into various medical devices. Niver, for example, discloses an ablation device which is integrated with a ramen spectroscopy probe (abstract). Further, the fact that Applicant has neither shown nor described any details about the embodiment of the handle with an incorporated ramen spectroscopy probe suggests that a person of ordinary skill in the art would be capable of the combination merely on the basis of the suggestion to do so, requiring no particular insight or assistance from Applicant. The alternative understanding of this limitation would result in a drawing objection and rejection under 35 U.S.C. 112(a). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Bowling-Hyde-Gillespie with any commonly known function that would assist one or more other functions of the device, including ramen spectroscopy as taught by Niver, that would produce the predictable result of a safe and effective procedure.
  
Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling, Hyde and Gillespie, further in view of Ho (US 2005/0228403)
Regarding claims 12 and 29, the system of Bowling-Hyde-Gillespie does not disclose the accessory device is an ultrasound device configured to cut tissue. However, both Hyde and Gillespie use RF energy for cutting, and Applicant has not disclosed that the use of ultrasound to cut produces an unexpected result. In fact it is established that RF and ultrasound are functional equivalents for the purpose of cutting tissue (MPEP .

 Claims 14, 15, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling, Hyde and Gillespie, further in view of Oberreiter (US 2009/0222068).
 Regarding claims 14, 15, 31 and 32, the system of Bowling-Hyde-Gillespie does not disclose the accessory device is a light probe. However, using integrated light probes, including laser pointers, is common in the art. Oberreiter, for example, discloses a medical device which uses integrated light probes and light pointers ([0167]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Bowling-Hyde-Gillespie with either or both an integrated light probe and light pointer, as taught by Oberreiter, that would produce the predictable results of allowing a user to have access to those functions. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of caps to cover parts of a medical device not in use, see figure 3 of US 3,613,682 to Naylor. Regarding a suction element being integrated with tool, separate from the tool, or partially integrated and partially separate, see column 9 lines 13-48 of US 5,980,518 to Carr. Regarding a device which has any number of different integrated tools, see column 19 line 32 to column 20 line 11 of US 5,665,100 to Yoon. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794